Citation Nr: 1747436	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  16-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran requires the regular assistance of another person when caring for his daily personal needs of preparing food, dressing and undressing and medication management as the result of his service-connected impairments due to Parkinson's disease.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. § 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).
Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.  38 C.F.R. § 3.352(a).

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

The Veteran contends that SMC is warranted because he requires the regular aid and attendance of another person when caring for the daily needs of preparing food, dressing and undressing and medication management as a result of his service-connected impairments due to Parkinson's disease.

The Veteran's service-connected disabilities include coronary artery disease rated as 100 percent disabling, effective August 27, 2014; posttraumatic stress disorder (PTSD) rated as 70 percent disabling, effective July 31, 2006; right upper extremity impairment due to Parkinson's disease rated as 20 percent disabling, effective March 20, 2014; left upper extremity impairment due to Parkinson's disease rated as 20 percent disabling, effective March 20, 2014; right lower extremity impairment due to Parkinson's disease rated as 20 percent disabling, effective March 20, 2014; left lower extremity impairment due to Parkinson's disease rated as 10 percent disabling, effective March 20, 2014; Parkinson's disease with loss of facial automatic movements rated as 0 percent disabling, effective March 20, 2014; and Parkinson's disease with speech changes rated as 0 percent disabling, effective March 20, 2014.  The Veteran has a 100 percent combined disability rating beginning August 27, 2014.

The Veteran was also in receipt of individual unemployability from April 8, 2009 to August 27, 2014, SMC at the housebound rate under 38 U.S.C.A. § 1114(s) based upon PTSD and Parkinson's disease, effective March 20, 2014 and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) based upon coronary artery disease and PTSD, effective August 27, 2014.

The Veteran underwent a VA examination in December 2013.  On a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the VA examiner noted that the Veteran was restricted as a result of his Parkinson's disease.  He was able to feed himself and able to prepare his own meals.  He did not need assistance in bathing and tending to other hygiene needs.  He did not require nursing home care and did not require medication management.  He had the ability to manage his own financial affairs.  It was noted that his tremors and stiffness impaired his bilateral upper extremity while stiffness and poor balance impaired his mobility.  It was noted that he was able to leave home, but that it was "taxing to do so."  He did not use canes, braces or crutches.  

The Veteran underwent a VA examination in March 2014.  On a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the VA examiner noted that the Veteran's tremors and stiffness impaired his bilateral upper extremities, while stiffness and poor balance impaired his mobility.  He was able to leave his house but it was taxing to do so.  Assistance with locomotion was required.  

The Veteran underwent a VA heart examination in September 2015.  The examiner noted that the Veteran had a minimal capacity for exertional activity.  He got shortness of breath even from activities such as dressing or showering.  He could walk with the aid of a walker that he needed as a result of his Parkinson's disease.  However he had to walk slowly and any increased speed of walking resulted in shortness of breath.  Fatigue also became apparent and he also may experience other symptoms such as angina and syncope.  

The Veteran underwent a VA examination in September 2015 for his Parkinson's disease.  It was noted that the Veteran could not write well as signing his name was difficult and legibility was decreased.  He had an abnormal sleep cycle and his concentration was decreased.  He could only walk very slowly with a widened stance and had difficulty rising and sitting.  He had significant risk for falls and stairs were not tolerated.  His upper extremity strength was decreased and he did not have tolerance for any significant upper extremity tasks or repetitive task against resistance.  He had episodes of "freezing" and tremor on restart.  His dexterity was diminished to poor for his lower extremities and fair to poor for his upper extremities.  He required a walker to ambulate and could only walk very slowly with a widened stance as he had poor balance when making turns.  He had difficulty rising and sitting and could only stand for moments at a time.  He could not walk for more than 300 yards and could not lift or carry.  He could not climb steps and could no longer drive.

The Veteran underwent a VA examination for aid and attendance in September 2015.  He was able to travel beyond his domicile with a caregiver.  He had sleep cycle interruption.  He used a scooter for his home and for some outings although at the examination he arrived with his walker.  Regarding his ability to protect himself from daily hazards, he had dizziness once or more per day, had moderate short-term memory loss and his imbalance constantly affected his ability to ambulate.  In all activities of daily living, he had increased difficulty performing.  While he could perform all activities of daily living by himself except for dressing, he frequently needed help to finish dressing.  His Parkinson's disease created chronic dizziness and he repeatedly had episodes during the day.  He had chronic balance issues and required use of a walker to prevent falls.  His dizziness placed him at constant risk for falls and he had repeatedly fallen.  He required occupational therapy to come in and make adjustments in home to enable safety and for him to remain at home.  This included a ramp to enter and exit his house.  This especially pertained to the height of his commode.  

He had begun to experience intermittent blurring of vision.  His speech had begun to slur but it had not impeded conversation at this point.  His upper extremity strength remained good but his dexterity was diminished.  His lower extremity strength was diminished, but falls occurred more due to "freezing," stuttering steps, shuffling, balance and intermittent sudden weakness had resulted in falls.  He had pets at home and he indicated that he could not let them in and out anymore and required a caretaker to help him with this.  He also needed a caretaker with him when he went out in order to help with his balance.  He could not drive anymore.  

His Parkinson's symptoms included slowing of thought process and more difficulty processing information.  Dizziness prevented good driving and he did not have good motion/movement or fast movement of lower extremities and this was also marked with freezing episodes where movement of his lower extremity was temporarily "stuck" in place.  He was unable to perform dressing and undressing.  He could walk up to a few hundred yards without assistance from another person.  He needed a walker for ambulation.  He had unrestricted circumstances for leaving the home.  His lower extremities had limitation of motion, muscle weakness and lack of coordination.  He had started having issues with swallowing and choking.  He had increased salivation as part of his Parkinson's.  His speech had been slowing.  Some slowing of cognition was noted.

The Veteran underwent a VA examination in March 2016.  On a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the VA examiner noted that the Veteran was restricted as a result of his Parkinson's disease.  The Veteran was able to feed himself with difficulty due to his Parkinson's disease.  He was not able to prepare his own meals.  He did not need assistance in bathing and tending to other hygiene needs.  He did not require nursing home care.  He required medication management.  He was able to manage his own financial affairs with the assistance from a caregiver.  He had difficulty doing fine motor skills.  He had limited ambulation and unsteadiness.  He left the house 3 times a week for groceries, banking and appointments which was accompanied by an assistant.  He used a cane and a scooter.

Based on the above, the Board finds the totality of the evidence of records is at least in equipoise as to whether the Veteran requires regular aid and attendance of another person when caring for his daily personal needs of preparing food, dressing himself, and medication management due to his service-connected impairments due to Parkinson's disease. 

Accordingly, the Board finds the evidence of record more nearly approximates that due the service-connected impairments due to Parkinson's disease, the Veteran is unable to perform dressing and undressing and unable to prepare his own meals through loss of coordination of his upper extremities.  After resolving reasonable doubt, the Board that concludes that the Veteran requires care and assistance on a regular basis to protect himself from hazards or dangers incident to his daily environment.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran needs regular aid and attendance of another person due to the service-connected impairments due to Parkinson's disease, warranting special monthly compensation based on the need for regular aid and attendance.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to SMC based on the need for regular aid and attendance is granted.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


